Citation Nr: 0937282	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  99-117 40A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  What evaluation is warranted for lumbosacral traumatic 
arthritis with herniated nucleus pulposus from December 13, 
1984 to June 11, 1991?

2.  What evaluation is warranted for lumbosacral traumatic 
arthritis with herniated nucleus pulposus since June 12, 
1991?

3.  Entitlement to special monthly compensation by reason of 
being in need of regular aid and attendance or at the 
housebound rate.

4.  Entitlement to a special home adaptation grant.

5.  Entitlement to service connection and the rating 
warranted for chronic lumbar radiculopathy to the left lower 
extremity, secondary to lumbosacral traumatic arthritis with 
herniated nucleus pulposus.

6.  Entitlement to service connection and the rating 
warranted for chronic lumbar radiculopathy of the right lower 
extremity, secondary to lumbosacral traumatic arthritis with 
herniated nucleus pulposus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1972 to May 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in February 1998 
(increased rating claim) and July 1998 (special monthly 
compensation by reason of being in need of regular aid and 
attendance or at the housebound rate; and specially adapted 
housing or to a special home adaptation grant) by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

The Board remanded these claims in June 2001, December 2005, 
and July 2008.  The Veteran's claim for entitlement for 
specially adapted housing was granted by the Seattle, 
Washington RO in May 2009.  As such, this claim is no longer 
before the Board for appellate review.

The following issues were referred to the RO for appropriate 
action as part of January 1998, December 2005, and July 2008 
Board decisions and remands: entitlement to compensation 
pursuant to 38 U.S.C.A. § 1151 for residuals of a myocardial 
infarction and residuals of an aorto-femoral bypass due to VA 
treatment; and entitlement to service connection for diabetes 
mellitus.  The Board also refers claims for entitlement to 
service connection for a blood clotting disability and for 
disabilities of the nervous system, each secondary to 
herbicide exposure.  Action has yet to be undertaken by the 
RO concerning these matters.  As such, they are again 
referred to the RO for appropriate and immediate action.

The issues of entitlement to service connection for chronic 
lumbar radiculopathy of the left and right lower extremities 
secondary to lumbosacral traumatic arthritis with herniated 
nucleus pulposus, to include the ratings warranted, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Between December 13, 1984 and June 11, 1991, traumatic 
arthritis of the lumbosacral spine, with herniated nucleus 
pulposus was not characterized by severe, recurring attacks 
of intervertebral disc syndrome, with intermittent relief.

2.  From June 12, 1991 to September 22, 2002, the Veteran was 
evaluated at the highest available schedular rating for 
traumatic arthritis of the lumbosacral spine with herniated 
nucleus pulposus.

3.  There is no evidence that between June 12, 1991 and 
September 25, 2003, traumatic arthritis of the lumbosacral 
spine with herniated nucleus pulposus was manifested by 
unfavorable ankylosis.

4.  The Veteran is currently service connected for traumatic 
arthritis of the lumbosacral spine with herniated nucleus 
pulposus, evaluated as 60 percent disabling; post-operative 
residuals of a right knee injury, evaluated at 20 percent 
disabling; a right ankle sprain, evaluated at 20 percent 
disabling; gastroesophageal reflux disease, evaluated at 10 
percent disabling; degenerative joint disease of the right 
knee, evaluated as 10 percent disabling; left ear hearing 
loss, evaluated as noncompensable; and erectile dysfunction, 
evaluated as noncompensable.

5. The Veteran is not shown to be, as a result of his 
service-connected disabilities alone, permanently bedridden 
or so helpless as to be in need of the regular aid and 
attendance of another person.

6.  The Veteran has no single service-connected disability 
that is currently rated as 100 percent disabling; and he is 
not substantially confined to his home or its immediate 
premises by reason of service-connected disabilities.

7.  The Veteran does not suffer from service connected 
blindness or a service connected anatomical loss or loss of 
use of both hands.


CONCLUSIONS OF LAW

1.  Between December 13, 1984 and June 11, 1991, the criteria 
for a rating in excess of 20 percent for traumatic arthritis 
of the lumbosacral spine with herniated nucleus pulposus were 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.7, 4.71a, Diagnostic Codes 5010, 5295 (1991).

2.  From June 12, 1991 to September 25, 2003, the criteria 
for a schedular rating in excess of 60 percent for traumatic 
arthritis of the lumbosacral spine with herniated nucleus 
pulposus were not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 4.7, 4.71a, Diagnostic Codes 5010, 5286, 5295 (2002) 
(2003).

3.  The criteria for an award of special monthly compensation 
based on the need for the regular aid and attendance or due 
to being housebound have not been met.  38 U.S.C.A. §§ 1114, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.350, 3.352 (2009).

4.  The criteria for an award of a special home adaptation 
grant have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107; 
38 C.F.R. § 3.809a (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act
 
The Board begins by noting that as service connection, an 
initial rating, and an effective date have been assigned, the 
notice requirements of 38 U.S.C.A. § 5103(a) have been met 
regarding the Veteran's increased rating claim.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  
 
Regarding the Veteran's claims of entitlement to special 
monthly compensation and a special home adaptation grant, the 
requirements of the Veterans Claims Assistance Act of 2000 
(VCAA) have been met.  There is no issue as to providing an 
appropriate application form or completeness of the 
application.  VA provided notice in January 2005 
correspondence of the information and evidence needed to 
substantiate and complete a claim.  Since that notice, the 
Veteran's claim has been remanded twice for further 
development and readjudicated numerous times.  Where there is 
a timing defect in a case, to include where the appealed 
rating action precedes any VCAA notice, VA may cure a timing 
defect through compliance with proper remedial measures, such 
as the issuance of fully compliant VCAA notification followed 
by readjudication of the claim.  Mayfield v. Nicholson, 444 
F. 3d 1317, 1333-34 (Fed. Cir. 2006).  As the claim was 
readjudicated after proper notice was provided to the 
Veteran, the timing defect has been cured.

VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate his 
claims, and as warranted by law, affording VA examinations.  
The claimant was provided the opportunity to present 
pertinent evidence.  In sum, there is no evidence of any VA 
error in assisting the appellant that reasonably affects the 
fairness of this adjudication.  The claimant has been 
afforded a meaningful opportunity to participate in the 
adjudication of the claims.  

Analysis

The Board has reviewed all the evidence in the Veteran's 
claims files, which includes his written contentions, service 
treatment records, private medical records, and VA medical 
records.  Although this Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claim file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000). 

Increased Rating of the Spine

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(Rating Schedule).  Ratings are based on the average 
impairment of earning capacity.  Individual disabilities are 
assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Multiple (staged) ratings may be assigned for 
different periods of time during the pendency of the appeal.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings 
are appropriate in any increased-rating claim in which 
distinct time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  
The analysis in this decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

Where there is a question as to which of the two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   38 C.F.R. § 4.7.

The Veteran was assigned a 20 percent evaluation for his 
lumbosacral disability from December 13, 1984.  Effective 
June 12, 1991, the evaluation was raised to 60 percent.  The 
rating for the lumbosacral disorder has remained at 60 
percent save for two periods when the appellant received 
temporary total disability evaluations based on a need for 
post operative convalescence under 38 C.F.R. § 4.30 (2009).  
As the Veteran was afforded a total disability rating during 
those periods of recovery, the Board will not discuss 
entitlement to an increased rating during those periods.  

The Veteran has been assigned a total disability rating for 
unemployability based on service-connected disabilities from 
January 26, 1993.

The criteria for rating intervertebral disc syndrome and 
disabilities of the spine were revised while the appeal was 
pending effective September 23, 2002 and September 26, 2003, 
respectively.  Because the Veteran's claim for an increased 
rating was filed prior to the date of the regulatory change, 
the Board must analyze the evidence under both the new and 
the old regulations.  The new regulations do not apply to the 
period prior to their effective date.  Landgraf v. USI Film 
Products, 511 U.S. 244 (1994).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002), a 20 
percent rating was assignable for a moderate intervertebral 
disc syndrome, with recurring attacks.  A 40 percent rating 
was warranted for a severe intervertebral disc syndrome, with 
recurring attacks and intermittent relief.  A 60 percent 
evaluation was warranted for a pronounced intervertebral disc 
syndrome, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological finding 
appropriate to the site of the diseased disc with little 
intermittent relief.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5286 (2002), 
complete bony fixation (ankylosis) of the spine at an 
unfavorable angle, with marked deformity and involvement of 
major joints (Marie-Strumpell type) or without other joint 
involvement (Bechterew type) warranted a 100 percent rating.
 
Diagnostic Code 5293 was revised effective September 23, 
2002.  The new criteria provided that an intervertebral disc 
syndrome was to be evaluated either on the total duration of 
incapacitating episodes over the past 12 months, or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
resulted in the higher rating.  The revised Diagnostic Code 
5293 provided that a 60 percent rating was to be assigned for 
an intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  This was the highest evaluation under this code.

Note (1) to revised Code 5293 provided that, "an 
incapacitating episode" is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  Note (2) provided that when evaluating on the 
basis of chronic manifestations, the rater should evaluate 
orthopedic disabilities using criteria for the most 
appropriate orthopedic diagnostic code or codes.  Neurologic 
disabilities should be evaluated separately using criteria 
for the most appropriate neurologic diagnostic code or codes.

The general rating criteria for rating disabilities of the 
spine were revised again, effective September 26, 2003.  The 
revised criteria included 38 C.F.R. § 4.71a, Diagnostic Code 
5243, and provided that an intervertebral disc syndrome is 
evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method resulted in the higher rating when 
all disabilities are combined under 38 C.F.R. § 4.25.  38 
C.F.R. § 4.71a.

Under the General Rating Formula for Diseases and Injuries of 
the Spine, the disability is evaluated with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  A 50 percent rating is 
assigned for unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent rating is warranted for 
unfavorable ankylosis of the entire spine.  38 C.F.R. § 
4.71a.

For VA compensation purposes, normal thoracolumbar flexion is 
from zero to 90 degrees, normal extension is from zero to 30 
degrees, normal left and right lateral flexion is from zero 
to 30 degrees, and normal left and right lateral rotation is 
from zero to 30 degrees.  38 C.F.R. § 4.71a, Plate V.

When assigning a disability rating, it is necessary to 
consider functional loss due to flare-ups, fatigability, 
incoordination, and pain on movements.  See DeLuca v. Brown, 
8 Vet. App. 202, 206-07 (1995).  Under 38 C.F.R. §§ 4.40 and 
4.45, the rating for an orthopedic disorder should reflect 
functional limitation which is due to pain, as supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in 38 
C.F.R. § 3.321 (2009) an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. §§ 3.321(b).

For the period between December 13, 1984 and June 11, 1991, 
the Board finds that a rating in excess of 20 percent is not 
warranted.  A December 1984 letter from the Veteran's 
physician diagnosed congenital lumbar abnormalities 
consisting of sacralization of L-5 and chronic back pain.  
His pain could be controlled by anti-inflammatory medication.  
The physician noted that the Veteran's disorder would be 
appropriately rated at 10 percent.  

At an April 1985 outpatient examination, the Veteran reported 
lower back pain that was aggravated by lifting, bending, or 
standing.  There was a loss of 50 percent of his range of 
motion.  No sciatica was found, but occasional radiation to 
the buttocks was noted.  A May 1991 MRI showed degenerative 
disc changes with posterior left eccentric annulus bulging at 
L4-L5.  The degree of annulus bulge was mild to moderate.  
The records from this time period show a mild to moderate 
disability, appropriately rated at a 20 percent evaluation.  

On June 12, 1991, the Veteran reported to a neurologist with 
severe, increased back, left hip, and leg pain.  The Veteran 
noted having lower back pain in the past but not as severe as 
the current episode.  Examination revealed flexion to 80 
degrees, with pain in his back, left hip, and left leg.  The 
Veteran was diagnosed with a herniated lumbar disc at the L4-
L5 level on the left, and surgery was discussed.  The Veteran 
underwent surgery approximately one week later.  After this 
neurological appointment, the Veteran's rating was increased 
to 60 percent.  With that grant the Veteran was rated at the 
highest rating available under 38 C.F.R. § 4.71a, Diagnostic 
Code 5293.  In the absence of unfavorable ankylosis he did 
not qualify for a higher rating under a separate Diagnostic 
Code.  See 38 C.F.R. § 4.71a, Diagnostic Code 5286.

For the period between the Veteran's first surgery on June 
21, 1991, and February 28, 1993, the Veteran was evaluated 
with a temporary 100 percent rating while he recovered from 
his back surgery.  On March 1, 1993, the 60 percent rating 
was restored.  His rating was again raised to 100 percent 
from the date of his second back surgery on May 24, 1993, and 
through November 30, 1993.  The 60 percent rating resumed on 
December 1, 1993 and it has continued since.  

From December 1, 1993 until the regulatory change on 
September 23, 2002, the Veteran was rated at a 60 percent 
evaluation.  This was the highest rating available under 
Diagnostic Code 5293.  The Veteran was not diagnosed with 
unfavorable ankylosis of the entire spine during this time 
period; therefore, he was not entitled to a higher rating 
under a separate Diagnostic Code.

After the regulatory changes effective September 23, 2002, 
the Veteran was to be evaluated either by the number of 
incapacitating episodes within 12 months or by combining 
under 38 C.F.R. § 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
resulted in the higher rating.  The Veteran remained at the 
highest rating available.  

In regard to all rating periods addressed in this decision 
(i.e., the periods prior to September 26, 2003), the Board 
finds that a disability rating higher than 20 (from December 
13, 1984 and June 11, 1991), or 60 percent (since June 12, 
1991) is not warranted based on functional loss due to pain, 
weakness, fatigability, or incoordination.  See 38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 204-08.  Between 
December 13, 1984 and June 11, 1991, the Veteran did not show 
additional functional loss due to pain, weakness, 
fatigability, or incoordination.  Since June 12, 1991, the 
Veteran has been rated at the highest rating possible under 
Diagnostic Codes 5293 without evidence of unfavorable 
ankylosis affecting the entire spine.  Furthermore, the 
Veteran does not have functional loss due to pain, weakness, 
fatigability, or incoordination of the lumbar spine that 
would be as restrictive as unfavorable ankylosis of the 
entire spine.  Finally, it must be recalled that a high 
rating in itself is recognition that the impairment makes it 
difficult to obtain or keep employment, but the ultimate 
question is whether the veteran is capable of performing the 
physical and mental acts required by employment, not whether 
he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 
(1993).Therefore, a higher rating under DeLuca is not 
applicable.  

For these reasons, the Veteran's claim for entitlement to an 
increased initial rating for traumatic arthritis of the 
lumbosacral spine with herniated nucleus pulposus, from 
December 13, 1984 is denied.

At no time was the Veteran's disability picture so unusual or 
exceptional in nature as to warrant referral of his case to 
the Director or Under Secretary for review for consideration 
of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1). 
 The evidence shows that the Veteran's disabilities have 
resulted in a marked interference with employment, but they 
have not required frequent periods of hospitalization. The 
Board evidence shows, however, that the Veteran has been 
adequately compensated for his unemployability based on 
service-connected disabilities since January 1993.  The 
schedular criteria also sufficiently compensate the Veteran 
for the nature and extent of severity of the disability at 
issue.  The Veteran has been rated at 60 percent for his 
lumbar disability for almost two decades, indicating that he 
suffers from persistent symptoms classified in the Diagnostic 
Code as worse than severe.  This is fully representative of 
the extent of his disability.  Having reviewed the record 
with these mandates in mind, the Board finds no basis for 
referral for consideration of extraschedular rating.

Special Monthly Compensation

The Veteran seeks entitlement to special monthly compensation 
based on the need for regular aid and attendance and/or being 
housebound.

Special monthly compensation is payable to individuals who 
are permanently bedridden or are so helpless as a result of 
service-connected disability as to be in need of the regular 
aid and attendance of another person under the criteria set 
forth in 38 C.F.R. § 3.352(a).  38 U.S.C.A. § 1114(l); 38 
C.F.R. § 3.350(b)(3).

The following factors will be accorded consideration in 
determining the need for regular aid and attendance: 
inability of a claimant to dress or undress himself, or to 
keep himself ordinarily clean and presentable; frequent need 
of adjustment of any special prosthetic or orthopedic 
appliances which by reason of the particular disability 
cannot be done without aid (this will not include the 
adjustments of appliances which normal persons would be 
unable to adjust without aid, such as supports, belts, lacing 
at the back, etc.); inability of a claimant to feed himself 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, either physical or mental, which requires care 
or assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his or her daily environment.  
38 C.F.R. § 3.352(a).

A finding that the veteran is "bedridden" will provide a 
proper basis for the determination.  Bedridden will be that 
condition which, through its essential character, actually 
requires that the veteran remain in bed.  The fact that a 
veteran has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the 
day to promote convalescence or cure will not suffice.  It is 
not required that all of the disabling conditions enumerated 
in this paragraph be found to exist before a favorable rating 
may be made.  Id.

The particular personal functions that the veteran is unable 
to perform should be considered in connection with his 
condition as a whole.  It is only necessary that the evidence 
establish that the veteran is so helpless as to need regular 
aid and attendance, not that there be a constant need.  
Determinations that a veteran is so helpless as to be in need 
of regular aid and attendance will not be based solely upon 
an opinion that the claimant's condition is such as would 
require him to be in bed.  They must be based on the actual 
requirement of personal assistance from others.  Id.

The regulations also provide additional compensation on the 
basis of being housebound where the veteran:  (1) has, in 
addition to a single, permanent service-connected disability 
rated 100 percent disabling, additional service-connected 
disability or disabilities independently evaluated as 60 
percent or more disabling which are separate and distinct 
from the 100 percent service-connected disability and 
involving different anatomical segments or bodily systems; 
or, (2) is permanently housebound by reason of service-
connected disability or disabilities.  A veteran will be 
considered housebound where the evidence shows that, as a 
direct result of his service-connected disability or 
disabilities, he is substantially confined to his dwelling 
and the immediate premises or, if institutionalized, to the 
ward or clinical areas, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his lifetime.  38 U.S.C.A. § 1114(s); 38 
C.F.R. § 3.350(i).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran is service connected for traumatic arthritis of 
the lumbosacral spine, with herniated nucleus pulposus, 
evaluated as 60 percent disabling; post-operative residuals 
of a right knee injury, evaluated at 20 percent disabling; a 
right ankle sprain, evaluated at 20 percent disabling; 
gastroesophageal reflux disease, evaluated at 10 percent 
disabling; degenerative joint disease of the right knee, 
evaluated as 10 percent disabling, left ear hearing loss, 
evaluated as noncompensable, and erectile dysfunction, 
evaluated as noncompensable.

The Veteran was afforded a VA examination in April 2003 
regarding his claim.  The Veteran reported being unable to 
cook, walk, shower, climb stairs, shop, vacuum, dress 
himself, garden, drive a car, take out the trash, or push a 
lawn mower.  Physical examination revealed that upper and 
lower extremity deep tendon reflexes were normal bilaterally.  
Upper extremity motor function was normal in all muscle 
groups.  Lower extremity motor function was three out of five 
on the right and two out of five on the left.  On 
examination, the Veteran could self-feed.  The examiner 
believed that the Veteran would not be able to fasten 
clothing of the lower extremities, bathe, or dress himself, 
but he would be able to shave.  The examiner opined that the 
Veteran's service-connected disabilities rendered him so 
helpless that he was in need of regular aid, and he met the 
housebound criteria.  He noted that the Veteran's back and 
lower extremity weakness, secondary to his back rendered him 
unable to ambulate, dress, bathe, or toilet himself.  The 
examiner did not provide a rationale for his opinion as to 
how the Veteran met the housebound criteria.

In December 2003, the Veteran's claims file was sent to 
another physician for an opinion.  This physician reviewed 
the entire claims file.  He noted that he found no evidence 
of record to justify or substantiate the need for wheelchair 
confinement, oxygen dependency, or housebound criteria based 
solely upon the Veteran's service-connected disabilities.  No 
bed rest was ever suggested for the Veteran's service 
connected orthopedic problems, namely the knee or the back.  
The physician opined that the Veteran's nonservice connected 
strokes, heart disease, and peripheral vascular disease were 
more likely than not the cause of the appellant being 
housebound.

At a July 2007 neurological examination, the physician 
described the Veteran as being unable to dress and bathe by 
himself.  He wore knee and ankle braces which he was unable 
to apply, adjust, or remove himself.  The physician noted 
that he believed the Veteran was unemployable, helpless, and 
in need of regular aid and attendance.  Even without his 
other medical problems, his severe lumbosacral stenosis would 
render him unemployable.  The examiner also stated, however, 
that he believed that the majority of what made the Veteran 
helpless and in need of regular aid and attendance was coming 
from medical problems other than his service-connected 
traumatic arthritis of the lumbosacral spine with herniated 
nucleus-pulposes.  His dyspnea and upper extremity 
dysfunction were most likely responsible for his inability to 
dress, bathe, and adjust his knee and ankle braces.

The Veteran was afforded another VA examination in September 
2008.  The examiner reported that the Veteran required aid 
for ambulation, to include a cane, walker, and a wheelchair.  
The Veteran was unrestricted as to when he could leave the 
home.  The Veteran's vision was normal.  Function of the 
upper extremities was normal.  Left and right lower 
extremities were abnormal.  The Veteran had muscle weakness 
and lack of coordination bilaterally.  He had severe trouble 
dressing and bathing, and he needed help with toileting.  He 
was unable to exercise or do chores.  Traveling was 
difficult.  

The examiner was asked to opine whether the Veteran's 
service-connected disabilities alone rendered him so helpless 
that he was in need of regular aid and attendance or met the 
housebound criteria.  The examiner stated that she would have 
to resort to speculation to determine whether his service-
connected disabilities alone rendered him in need of aid and 
attendance, given the Veteran's complex medical history.  The 
Veteran had also been diagnosed with a conversion disorder 
which made it more difficult to determine the extent of his 
disabilities.  The examiner explained that the Veteran had 
normal upper extremity strength and was able to feed, groom, 
and toilet himself, although he required assistance with 
bathing and dressing.  He did not require adjustment of 
prosthetic devices.  He had no mental disability.  He was 
able to transfer to the exam table during the exam.  He did 
display weakness and decreased range of motion of the 
lumbosacral spine.  The examiner also noted that there were 
inconsistencies reported during his examinations.  The 
examiner opined that the Veteran was "clearly not 
housebound."

In deciding this appeal, the Board must weigh the probative 
value of the evidence and decide where to give credit and 
where to withhold the same and, in so doing, accept certain 
medical opinions over others.  Schoolman v. West, 12 Vet. 
App. 307, 310-11.  The probative value of medical opinion 
evidence is based on the medical expert's review of pertinent 
historical data, personal examination of the patient, and the 
examiner's knowledge and skill in analyzing the data.  See 
Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater weight 
may be placed on one physician's opinion over another's 
depending on factors such as reasoning employed by the 
physicians, and whether or not and to what extent they review 
prior clinical records and other evidence.  Gabrielson v. 
Brown, 7 Vet. App. 36 (1994).

The Board is also mindful that it cannot make its own 
independent medical determination, and that there must be 
plausible reasons for favoring one medical opinion over 
another.  Evans v. West, 12 Vet. App. 22, 31 (1998).  The 
Board may favor the opinion of one competent medical expert 
over that of another, provided the reasons therefor are 
stated.  Winsett v. West, 11 Vet. App. 420, 424-25 (1998).  

After a full and careful examination of the entire record, 
the Board finds that the preponderance of the most probative 
evidence is against the Veteran's claims of entitlement to 
special monthly compensation by reason of being in need of 
regular aid and attendance.  The Veteran needs help dressing, 
bathing, and sometimes toileting, but he can feed and groom 
himself.  The majority of the competent opinions of record 
determined that most of Veteran's difficulties requiring aid 
and attendance or requiring him to remain at home were due to 
his nonservice-connected disabilities.  The Veteran wears 
prosthetic devices on his knees and ankles, but they do not 
need to be frequently adjusted.  The record also shows that 
the Veteran does not have an incapacity, either physical or 
mental, which requires care or assistance on a regular basis 
to protect him from hazards or dangers incident to his daily 
environment.  The Veteran's record shows that he fell in June 
1998 and broke his ankle, but it was due to a syncopal 
episode that was not related to his service-connected 
disabilities.  While the Veteran is weak in his lower 
extremities, the record does not indicate that he requires 
regular care to protect him from hazards or dangers.  Based 
on this evidence and considering the factors set forth in 38 
C.F.R. § 3.352(a), the Board finds that the preponderance of 
evidence is against entitlement to special monthly 
compensation by reason of aid and assistance.

Regarding the criteria necessary for housebound status, the 
Veteran does not have a single, permanent service-connected 
disability rated or ratable at 100 percent disabling and 
additional service-connected disability or disabilities 
independently valued as 60 percent or more disabling.  
Therefore, he does not meet the legal criteria for payment of 
compensation at the housebound rate under that criterion.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Additionally, the evidence does not show that his service-
connected disabilities result in his being housebound.  The 
record clearly shows that for many years, the Veteran has 
reported to various medical appointments, and the September 
2008 examiner noted that he was clearly not housebound.  
There are reports from the Veteran and from the VA clinics 
that he and his wife often went to clinics on a walk-in basis 
to obtain new medication.  This demonstrates that the Veteran 
is not confined to his home due to his service connected 
disorders alone.  Further, the majority of competent evidence 
of record also attributes any housebound finding to his 
nonservice-connected disabilities.  Therefore, the Veteran's 
claim for entitlement to special monthly compensation based 
on being housebound is denied.



Special Home Adaptation Grant

Under 38 C.F.R. § 3.809a, a special home adaptation grant may 
be provided when the veteran is entitled to compensation for 
permanent and total service-connected disability which is due 
to blindness or the anatomical loss or loss of use of both 
hands.  

The Veteran is not service connected for blindness and he 
does not suffer from a service connected anatomical loss or 
loss of use of both hands.  See September 2008 VA examination 
(upper extremity function is normal; Veteran's best corrected 
vision is not 5/200 or worse in both eyes).  Therefore, the 
Veteran's claim is denied.


ORDER

Entitlement to an evaluation greater than 20 percent is not 
warranted for lumbosacral traumatic arthritis with herniated 
nucleus pulposus, from December 13, 1984 to June 11, 1991.

Entitlement to an evaluation greater than 60 percent is not 
warranted for lumbosacral traumatic arthritis with herniated 
nucleus pulposus from June 12, 1991 to September 25, 2003.

Entitlement to special monthly compensation by reason of 
being in need of regular aid and attendance or at the 
housebound rate is denied.

Entitlement to a special home adaptation grant is denied.


REMAND

Under the regulations that became effective September 26, 
2003, a Veteran's back disorder is to be rated on the number 
of incapacitating episodes.  Alternatively under the General 
Rating Formula for Diseases and Injuries to the Spine, the 
Veteran's back disorder would evaluated based on the nature 
of any limitation of motion and the nature of any associated 
neurological impairment.  

As noted above, the Veteran already is in receipt of the 
highest rating available for a limitation of motion without 
evidence of service connected unfavorable ankylosis of the 
entire spine.  The Veteran, however, has yet to be assigned a 
rating for his bilateral S1 radiculopathy, which the Board 
finds is due to his intervertebral disc syndrome.  [See, 
e.g., a September 2008 electromyographical study which 
revealed persistent chronic left lumbar radiculopathy in L4-
S1 nerve root distribution, bilateral S1 radiculopathy, and 
bilateral sensorimotor polyneuropathy.  

Therefore, the RO must issue a rating decision which grants 
separate ratings for his lower extremity radiculopathy.  
Until that time it is premature to rate the appellant's back 
disorder since September 26, 2003.

Accordingly, the case is REMANDED for the following action:

The RO should prepare a rating decision 
and assign a ratings for the Veteran's 
left and right leg radiculopathy, 
secondary to his lumbosacral arthritis, 
with herniated nucleus pulposus.  
Thereafter, absent the appellant 
withdrawing the claim, the RO should then 
furnish the Veteran and his representative 
with a supplemental statement of the case 
on the issues of entitlement to an 
increased rating for lumbosacral traumatic 
arthritis since September 26, 2003, and 
entitlement to increased ratings for 
radiculopathy of the right and left lower 
extremities.  The supplemental statement 
of the case should contain notice of all 
relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal. An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


